Citation Nr: 0821181	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to December 2, 2005, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to December 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to TDIU.   The 
veteran filed a notice of disagreement (NOD) in December 
2005; however, the RO subsequently awarded TDIU in a January 
2008 supplemental statement of the case (SSOC).  The claim 
remains in appellate status as the veteran maintains that an 
earlier effective date is warranted.  

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran filed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, on 
September 20, 2004.  

3.  It was factually ascertainable that one year prior to the 
veteran's application for TDIU, he was unable to follow a 
substantially gainful occupation.  




CONCLUSION OF LAW

The criteria for an effective date of September 20, 2003, for 
a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 
4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to TDIU has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefit sought on 
appeal by the veteran.  In fact, because the veteran argued 
for effective dates in September 2004 and November 2004, the 
award constitutes more than requested in the instant case.
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private treatment 
records; an article regarding the veteran's military service; 
reports of VA examination; and the transcript from the April 
2008 Board hearing.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to an effective date 
earlier than December 2, 2005, for the grant of TDIU.  The 
Board agrees.  Having carefully considered the veteran's 
claim in light of the applicable law and regulations, as well 
as affording the veteran all reasonable doubt, the Board 
finds that while the veteran argued for an effective date in 
either September 2004 or November 2004, the evidence of 
record establishes that an effective date of September 20, 
2003, is warranted.  Any earlier would be inconsistent with 
the rules and regulations implemented by Congress concerning 
effective dates for award of compensation.  

The controlling authority on matters involving effective 
dates is quite clear.  A TDIU is essentially an increased 
rating, and as such, the effective date of a TDIU is governed 
by 38 C.F.R. § 3.400.  Except as otherwise provided in 
paragraph (o)(2), increases will be effective the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(o).  According to 38 C.F.R. 
§ 3.400 (o)(2), the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise it is the date of receipt of claim.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

On September 16, 2003, the veteran filed a claim of 
entitlement to service connection for a right arm and lower 
leg conditions.  In a March 2004 rating decision, the RO 
awarded service connection for status post multiple fractures 
with surgical repair, right radius and right ulnar.  The RO 
assigned a 70 percent evaluation effective September 16, 
2003.  He was also awarded special monthly compensation based 
on loss of use of his right hand from September 16, 2003.  

Other service connected disabilities at that time were as 
follows: status post fracture of the right humerus, 30 
percent; scars and limitation of motion, residuals of an 
ununited fracture of the right medial malleolus and fracture 
lower fibula, 20 percent; scars of the right upper extremity, 
10 percent; and scars of the right iliac crest, post 
operative residuals bone graft cite, noncompensable.  The 
Board notes that ratings were previously in effect from 
January 1983 to September 2003 for: scar and limitation of 
motion, post operative residuals fracture right humerus, 10 
percent; and post operative residuals of multiple fractures 
to the right radius and ulna, 20 percent.  A 90 percent 
combined rating was effective from September 16, 2003.   

In denying the claim for TDIU in September 2005, the RO found 
that the service connected disabilities did not render the 
veteran unable to secure or follow a substantially gainful 
occupation as an April 2005 VA addendum opinion found that 
"sedentary employment may be feasible."  As noted in the 
Introduction, the RO awarded TDIU in a January 2008 SSOC.  
However, the RO implemented an effective date of December 2, 
2005, the date claims of entitlement to service connection 
for degenerative disc disease in the lumbar spine, right 
lower extremity radiculopathy, and depression were received.  
Note: service connection was awarded for these disabilities 
in a November 2006 rating decision, with an effective date of 
December 2, 2005.  

The December 2, 2005, date is not consistent with the record.  
First, the veteran's claim for TDIU was in appellate status 
prior to December 2, 2005.  Moreover, while the degenerative 
disc disease in the lumbar spine, right lower extremity 
radiculopathy, and depression certainly contributed to the 
veteran's unemployability, the veteran's service connected 
disabilities pertinent to the right hand, at the very least 
rendered him unable to follow a substantially gainful 
occupation at the time of his application. 

In this regard, the November 2004 VA examiner found loss of 
use of the right hand.  In an April 2005 addendum opinion, 
the same examiner opined the veteran's employment was 
restricted because he was not employable as a mechanic or bus 
driver, his prior employment.  She further found that he 
could not do any prolonged weight bearing, standing, walking, 
running, or jumping.  The examiner concluded that the veteran 
could not do any employment activity that would require 
extensive use of the bilateral upper extremities with regard 
to lifting, pushing, pulling, or twisting of the right arm.

There is little dispute about the fact of extended 
unemployment.  While the Board acknowledges there is some 
question as to the veteran's ability to "secure" employment 
as of the date of application, which he touched upon during 
his April 2008 Board hearing, there exists an approximate 
balance of positive and negative evidence which in fact shows 
that the veteran was unemployable by reason of his service 
connected disabilities one year prior to his application for 
TDIU.  

While the veteran met the specific objective percentage 
requirements of 38 C.F.R. § 4.16(a) on September 16, 2003, he 
did claim he was unemployable until he filed his application 
for TDIU on September 20, 2004.  That being said, after 
affording the veteran all reasonable doubt, the Board finds 
that it was factually ascertainable one year prior to his 
application that he was unable to follow a substantially 
gainful occupation.  38 C.F.R. § 3.400 (o)(2).  As such, the 
effective date of the award for TDIU is one year prior to the 
date of receipt of claim or September 20, 2003.  Id.  

ORDER

Entitlement to an effective date of September 20, 2003, for 
the award a TDIU is granted subject to the controlling 
regulations governing monetary awards.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


